 

Exhibit 10.12

 

Freddie Mac Loan Number 708556663
Century Palms at World Gateway

 

MMP AND O&M PROGRAMS Implementation Certificate

 

Date:August 20, 2015

 

Property:Century Palms at World Gateway
9000 Avenue Pointe Circle
Orlando, Florida 32821

 

The Borrower has accepted and implemented the Moisture Management Plan for the
Property.

 

The Borrower has accepted and implemented the following, as an O&M Program for
the Property:

 

Asbestos Operations and Maintenance Plan dated as of July 7, 2015, prepared by
Real Estate Advisory LLC.

 

[End of Page - Signature Page to Follow]

 

MMP and O&M Programs Implementation Certificate

Page 1

 

  

  BR CARROLL WORLD GATEWAY, LLC, a Delaware limited liability company       By:
/s/ Jordan Ruddy     Jordan Ruddy     Chief Executive Officer

 

MMP and O&M Programs Implementation Certificate

Page 2

 

 

